902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ken Kosta STANOJEVICH, Defendant-Appellant.
No. 89-7683.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 22, 1989.Decided April 17, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CR No. 88-140-A)
Ken Kosta Stanojevich, appellant pro se.
Constance Harriet Frogale, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
DISMISSED.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ken Kosta Stanojevich, a federal prisoner, brought this motion for correction of sentence in the district court pursuant to Fed.R.Crim.P. 35.  The district court dismissed the action on June 5, 1989.  Within 10 days of the district court's final order, Stanojevich moved for reconsideration.*   After his motion for reconsideration was filed, but before the district court had acted on the motion, Stanojevich noted an appeal.


2
Stanojevich's motion for reconsideration, like a motion for new trial brought pursuant to Fed.R.Civ.P. 59, renders his notice of appeal without effect.   Cf. Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982);  United States v. Naud, 830 F.2d 768, 769 (7th Cir.1989).  Therefore, this Court does not have jurisdiction to hear the appeal, and we dismiss for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid in the decisional process.

DISMISSED


*
 The district court's order was entered on June 5, 1989;  the motion for reconsideration was served on June 6 and filed on June 12, 1989